
	
		I
		111th CONGRESS
		2d Session
		H. R. 6163
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to
		  approve waivers under the Medicaid Program under title XIX of the Social
		  Security Act that are related to State provider taxes that exempt certain
		  retirement communities.
	
	
		1.Short titleThis Act may be cited as the
			 Provider Tax Administrative Simplification Act of
			 2010.
		2.Provider tax rule
			 exemption for certain continuing care retirement communitiesIn the case of a State that has a provider
			 tax that does not does not apply to continuing care retirement communities or
			 life care communities (as such terms are used for purposes of section 1917(g)
			 of the Social Security Act (42 U.S.C. 1396p(g)) that have no beds that are
			 certified to provide medical assistance (as such term is defined under section
			 1905(a) of such Act) under title XIX of the Social Security Act or that do not
			 provide services for which payment may be made under title XIX of the Social
			 Security Act, the Secretary of Health and Human Services shall approve a waiver
			 under section 433.68(e)(2)(iii) of title 42 of the Code of Federal Regulations
			 regardless of whether the Secretary determines that the State satisfies the
			 requirements of section 433.68(e)(2)(iii)(B) of such title.
		
